IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE ID No. 1703000040

)
)
Vv. )
) RK17-03-0405-01 Robbery 1“ (F)
RONALD L. KEIS, ) RK17-03-0406-01 Home Invasion (F)
) RK17-03-0407-01 Assault > 62 (F)
Defendant. )
)

Submitted: March 12, 2021
Decided: April 7, 2021

On this 7th day of April, 2021 upon consideration of the Defendant’s Motion
for Postconviction Relief, the Commissioner’s Report and Recommendation, and
the record in this case, IT APPEARS THAT:

1. The defendant, Ronald L. Keis, was found guilty following a bench trial
on November 8, 2017 of one count of Robbery in the First Degree, 11 Del. C . § 832;
one count of Home Invasion, 11 Del. C. § 826A; and one count of Assault of a Person
over 62 years old, 11 Del. C. § 612. The Court found him not guilty on the
remaining charge of Tampering with Physical Evidence.

2. Prior to sentencing, the State filed a motion to declare Mr. Keis an habitual
offender pursuant to 11 Del. C. § 4214(d). The Court granted the motion on January
9, 2018. It then sentenced Mr. Keis to a total of 78 years incarceration of which 50

years were minimum mandatory, followed by two years of probation.!

 

' State v. Keis, Del. Super., ID No. 170300040, Clark, J. (Jan. 9, 2018) (ORDER).

1
3. After the Delaware Supreme Court affirmed his conviction and sentence,
Mr. Keis filed a motion for postconviction relief pursuant to Superior Court Criminal
Rule 61 and an accompanying motion for appointment of counsel. He raised two
grounds for relief, one of which alleged ineffective assistance of counsel.

4. The matter was referred to the Commissioner for findings of fact and
recommendations pursuant to 10 Del. C. § 512(b) and Superior Court Criminal Rule
62. The Commissioner recommends that the Court deny the Defendant’s Motion for
Postconviction Relief. After the Commissioner issued her report, neither party filed
written objections.

NOW, THEREFORE, after a de novo review of the record, and for the
reasons stated in the Commissioner’s Report and Recommendation attached hereto
as Exhibit “A”, the Court adopts the Commissioner’s Report and Recommendation
in its entirety. As a result, Mr. Keis’s Motion for Postconviction Relief pursuant to
Superior Court Criminal Rule 61 is DENIED.

IT IS SO ORDERED.

/s/Jeffrey J Clark
Judge

JIC/kle
Exhibit
IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE ) ID. No. 1703000040
) In and for Kent County
v. )
) RK17-03-0405-01 Robbery 1" (F)
RONALD L. KEIS, ) RK17-03-0406-01 Home Invasion (F)
) RK17-03-0407-01 Assault > 62 (F)
Defendant. )

COMMISSIONER'S REPORT AND RECOMMENDATION

Upon Defendant's Motion for Postconviction Relief
Pursuant to Superior Court Criminal Rule 61

Dennis Kelleher, Esq., Deputy Attorney General, Department of Justice, for the State
of Delaware.

Ronald L. Keis, Pro se.

FREUD, Commissioner
January 15, 2021

The defendant, Ronald L. Keis, (“Keis”) was found guilty following a Bench
trial on November 8, 2017 of one count of Robbery in the First Degree, 11 Del. C.
§ 832; one count of Home Invasion, 11 Del. C. § 826A; and one count of Assault of
a Person over 62 years old, 11 Del. C. § 612. The Judge found him not guilty on the
remaining charge of Tampering with Physical Evidence. The State filed a Motion to
Declare Keis an Habitual Offender pursuant to 11 Del. C. § 4214(d) on December 7,
2017. The Court granted the motion on January 9, 2018 and sentenced Keis to a total
of 78 years incarceration of which 50 were minimum mandatory, followed by two
years of probation. !

A timely Notice of Appeal was filed with the Delaware Supreme Court by
Keis’s Trial Counsel. In the appeal the following claim was raised: that his statement
to the police should have been suppressed under the Sixth Amendment to the U.S.
Constitution because he was allegedly denied his right to counsel. The Delaware
Supreme Court found no merit in Keis’s claim and affirmed his conviction and
sentence on October 10, 2018.7

On January 17, 2019 Keis filed a Motion for Postconviction Relief pursuant to
Superior Court Criminal Rule 61 and an accompanying Motion for Appointment of
Counsel. Keis raised two grounds for relief one of which alleged ineffective
assistance of counsel. On February 27, 2019 the Court granted the Motion for
Appointment of Counsel and subsequently Edward F. Eaton, Esquire (“Appointed
Counsel”) was appointed to represent Keis. After a thorough and conscientious
review of the facts, record and the law in the case, Appointed Counsel filed a Motion
to Withdraw as Counsel on August 26, 2019 along with a memorandum in support
of the motion, having concluded that the motion was wholly without merit and that
no meritorious grounds for relief existed. Keis was sent a copy of the motion to
withdraw and given thirty days to file a response. He did not file a response or
amended motion. Appointed Counsel’s motion to withdraw was granted by the Court

on October 10, 2019.? Next, the motion for Postconviction relief that Keis filed on

 

' State v. Keis, Del. Super., ID No. 170300040, Clark, J. (Jan. 9, 2018) (ORDER).
> Keis v. State, 195 A.3d 780 (Table), 2018 WL 4929449 (Del.).
> State v. Keis, Del. Super., ID No. 170300040, Clark, J. (Oct. 10,2019) (ORDER).

2
January 19, 2019, proceeded to briefing.
FACTS
Following are the facts as set forth by the Delaware Supreme Court:

(2) The convictions arose from an incident on February 28,
2017 in Diane Harrington’s house where a man unknown
to her beat and threatened her for forty minutes before
allegedly demanding ‘money for drugs’ and leaving the
house with $2400 in cash. Harrington provided a
description of her assailant to police. Later that night
Detective Ritchey encountered Keis along the road beside
a wooded area near Harrington’s house and searched his
person. He arrested Keis after discovering $2400 in cash.
On March 7, 2017 two detectives interrogated Keis. The
detectives read Keis his Miranda rights, Keis
acknowledged that he understood his rights, signed a
Miranda waiver, and agreed to give a statement. During
his interrogation Keis stated that he was black-out drunk
on the night of the events with little memory. This was also
his explanation for urinating on his clothes while in a
holding area after arrest, which the State asserted was an
effort to destroy DNA evidence. At trial, Keis did not
object to the recording of his statement being admitted into
evidence by the State.

(3) After a two-day bench trial, Keis was convicted of
Robbery First Degree, Home Invasion, and Assault Second
Degree. The judge declared him an habitual offender and
sentenced him to seventy-eight years at Level V followed
by two years at Level III.’

KEIS’S CONTENTIONS

In Keis’s Motion for Postconviction Relief he raises the following

 

* Keis v. State, 2018 WL 4929449 at *1.

3
grounds for relief:

Ground one: Ineffective Assistance of Counsel.
Defense attorney did not object to Exhibit (26), did
not produce defendant’s witness, did not ask victim
if Defendant was the perpetrator of the crime.

Ground two: Abuse of Discretion.
In finding the Defendant guilty Judge Clark based
the finding of guilt by using a charge the Honorable
Clark himself found the Defendant not guilty of.
The grounds stated above represent all of Keis’s arguments. He did not file a

memorandum of law or Reply brief.

DISCUSSION

Under Delaware law, the Court must first determine whether Keis has met the
procedural requirements of Superior Court Criminal Rule 61(I) before it may consider
the merits of the postconviction relief claims.* Under Rule 61, postconviction claims
for relief must be brought within one year of the conviction becoming final.° Keis’s
motion was filed in a timely fashion, thus the bar of Rule 61(i)(1) does not apply to
the motion. As this is Keis’s initial motion for postconviction relief, the bar of Rule
61(i)(2), which prevents consideration of any claim not previously asserted in a
postconviction motion, does not apply either.

Grounds for relief not asserted in the proceedings leading to judgment of

conviction are thereafter barred unless the movant demonstrates: (1) cause for relief

 

> Bailey v. State, 588 A.2d 1121, 1127 (Del. 1991).

° Super. Ct. Crim. R. 61(i)(1).
from the procedural default; and (2) prejudice from a violation of the movant's rights.’
The bars to relief are inapplicable to a jurisdictional challenge or “to a claim that
satisfies the pleading requirements of subparagraph (2)(i) or (2)(ii) of subdivision (d)
of Rule 61.° To meet the requirements of Rule 61(d)(2) a defendant must plead with
particularity that new evidence exists that creates a strong inference that the movant
is actually innocent in fact of the acts underlying the charges of which he was
convicted’ or that he pleads with particularity a claim that a new rule of constitutional
law, made retroactive to cases on collateral review by the United State or Delaware
Supreme courts, applies to the defendant’s case rendering the conviction invalid.'°
Keis’s motion pleads neither requirement of Rule 61(d)(2).

None of Keis’s claims were raised at trial, sentencing or on direct appeal.
Therefore, they are barred by Rule 61(i)(3), absent a demonstration of cause for the
default and prejudice. Only Keis’s first claim is based on ineffective assistance of
counsel; therefore, he has alleged cause for his failure to have raised this allegation
earlier. His second ground for relief, however, alleges no cause for his failure to have
raised it earlier and it is therefore barred by Superior Court Criminal Rule 61(i)(3).

Keis’s ineffective assistance of counsel claim in his first ground for relief is
not subject to the procedural default rule, in part because the Delaware Supreme
Court will not generally hear such claims for the first time on direct appeal. For this

reason, many defendants, including Keis, allege ineffective assistance of counsel in

 

” Super. Ct. Crim. R. 61(i)(3).
* Super. Ct. Crim. R. 61(i)(5).
” Super. Ct. Crim. R. 61(d)(2)(i).

Super. Ct. Crim. R. 61(d)(2)(ii).
order to overcome the procedural default. “However, this path creates confusion if
the defendant does not understand that the test for ineffective assistance of counsel
and the test for cause and prejudice are distinct, albeit similar, standards.”'' The
United States Supreme Court has held that:

[i]f the procedural default is the result of ineffective
assistance of counsel, the Sixth Amendment itself requires
that the responsibility for the default be imputed to the
State, which may not ‘conduc[t] trials at which persons
who face incarceration must defend themselves without
adequate legal assistance;’ [i]neffective assistance of
counsel then is cause for a procedural default.’

A movant who interprets the final sentence of the quoted passage to mean that he can
simply assert ineffectiveness and thereby meet the cause requirement will miss the
mark. Rather, to succeed on a claim of ineffective assistance of counsel, a movant
must engage in the two part analysis enunciated in Strickland v. Washington"? and
adopted by the Delaware Supreme Court in Albury v. State."

The Strickland test requires the movant show that counsel's errors were so
grievous that his performance fell below an objective standard of reasonableness.'°
Second, under Strickland the movant must show there is a reasonable degree of

probability that but for counsel's unprofessional error the outcome of the proceedings

 

'' State v. Gattis, 1995 WL 790961 (Del. Super.).

"2 Murray v. Carrier, 477 U.S. 478, 488 (1986).

'? 466 U.S. 668 (1984).

'4 551 A.2d 53, 58 (Del. 1988).

'S Strickland, 466 U.S. at 687; see Dawson y. State, 673 A.2d 1186, 1190 (Del. 1996).

6
would have been different, that is, actual prejudice.'® In setting forth a claim of
ineffective assistance of counsel, a defendant must make and substantiate concrete
allegations of actual prejudice or risk summary dismissal.'’

Generally, a claim for ineffective assistance of counsel fails unless both prongs
of the test have been established.'* However, the showing of prejudice is so central
to this claim that the Strickland court stated "[i]f it is easier to dispose of an
ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect
will often be so, that course should be followed."'® In other words, if the Court finds
that there is no possibility of prejudice even if a defendant's allegations regarding
counsel's representation were true, the Court may dispose of the claim on this basis
alone.” Furthermore, Keis must rebut a "strong presumption" that Trial Counsel’s
representation fell within the "wide range of reasonable professional assistance," and
this Court must eliminate from its consideration the "distorting effects of hindsight
when viewing that representation."”!

Turning briefly to Keis’s specific claims he alleges his Trial Counsel was
ineffective because she did not object to the admission of his statement to police.

Keis’s Trial Counsel, in her affidavit, clearly contradicts Keis’s self-serving

allegation and states that she strategically chose not to object to the admission of the

 

"6 Id.

'7 See e.g., Outten v. State, 720 A.2d 547, 557 (Del. 1998) (citing Boughner v. State, 1995
WL 466465 at *1 (Del. Supr.)).

'8 Strickland, 466 U.S. at 687.

"9 Td. at 697.

© State v. Gattis, 1995 WL 790961 (Del. Super.).

*! Strickland, 466 U.S. at 689; Wright v. State, 671 A.2d 1353, 1356 (Del. 1996).

7
statement because Keis’s defense, in part, was based on his alleged lack of memory
of the crime and since he was not going to testify the only way to get his defense in
to the record would be to allow his redacted statement in to evidence. Furthermore
as noted by the Supreme Court on direct appeal the statement was admissible so Keis
can demonstrate no prejudice as a result of counsel not objecting to the admission of
his statement. This failure is fatal to Keis’s claim

Keis next alleges his Trial Counsel did not produce a witness. Counsel in her
Affidavit stated that without more detail she has no idea what witness Keis is
referring to. Furthermore, Keis provides no details as to what this phantom witness
would have testified to. Therefore, he cannot show prejudice and this claim too must
be dismissed. Keis’s final ineffective assistance of counsel argument is that counsel
did not ask the victim if she could identify Keis as the perpetrator. Trial Counsel
notes that this was a tactical decision to avoid the possibility that the victim would
identify Keis if asked. Clearly, this is a sound strategy and Keis can show no
prejudice. His ineffective assistance of counsel claims are meritless. Additionally,
given that counsel was successful in achieving acquittal on one of the charges against
Keis her strategy was partially successful.

Following a complete review of the record in this matter, it is abundantly clear
that Keis has failed to allege any facts sufficient to substantiate his claim that his
attorney was ineffective. I find Trial Counsel’s affidavit and Appointed Counsel’s
motion to withdraw, in conjunction with the record, more credible than Keis’s self-
serving claims that his Trial Counsel’s representation was ineffective. Keis’s Trial
Counsel clearly denies the allegations. Furthermore, Appointed Counsel thoroughly
reviewed the record in this case and concluded that none of Keis’s claims were

meritorious and that no other meritorious claims could be found.
CONCLUSION
After reviewing the record in this case, it is clear that Keis has failed to avoid
the procedural bars of Superior Court Criminal Rule 61(I). A review of his Trial
Counsel’s affidavit, Appointed Counsel’s motion to withdraw and the record clearly
shows that counsel represented Keis in a competent fashion and was not ineffective.
Additionally, Keis has failed to demonstrate any concrete prejudice. Consequently,
I recommend that Keis’s motion be denied as procedurally barred by Rule 61(i)(3) for

failure to prove cause and prejudice.

/s/ Andrea M. Freud
Commissioner

AMEF/dsc